significant index nos internal_revenue_service dec employee_plans technical_advice_memorandum taxpayer's name taxpayer's address lp ps sl ud ep 2h- at at taxpayer's identification_number ein year involved taxpayer fund issues whether the fund is a welfare_benefit_fund under the provisions of sec_419 of the internal_revenue_code the code’ whether qualified direct costs under the provisions of sec_419 of the code only includes claims that are either a funded through and paid directly to health care providers and employees by a welfare_benefit_fund set up by an employer or b paid directly to health care providers and employees by the employer from a corporate account and reimbursed by the welfare_benefit_fund pursuant to a reimbursement agreement entered into between the welfare_benefit_fund and the employer ie benefits provided by the employer as an agent for the fund whether an actuarial certification of a welfare_benefit account limit under sec_419a of the code can be based on the total expenditures of the welfare_benefit_fund and an employer or merely the total expenditures of the welfare_benefit_fund facts the taxpayer is an accrual basis taxpayer with an october to september fiscal_year effective ee the taxpayer and certain individuals the trustees entered into an agreement to establish a_trust the fund to implement and form a part of certain employee benefit plans the plans previously adopted by the taxpayer the plans are represented to be employee_welfare_benefit_plans as defined in sec_3 of the employee_retirement_income_security_act_of_1974 as amended erisa the plans are represented to provide life sick and accident or other qualifying benefits described in sec_1_501_c_9_-3 c and d of the treasury regulations the fund received a letter dated date determining its status as an organization described sec_501 of the code through made through the ae payments for benefits provided by the plans were fund either directly to health care providers or in the case of section aa ie spending account benefits to the employees through the taxpayer funded all benefits through the fund other than flexible_spending_account benefits that were funded by employee contributions ii the taxpayer changed the operation of the fund at that beginning time the taxpayer began a process of funding the fund only at year-end in an amount estimated to be equal to the amount of claims incurred but unreported at year-end employees continued to contribute to the fund to fund the flexible_spending_account benefits also beginningiiii er benefits provided by the plans were paid directly by the taxpayer ie not through the fund other than benefits associated with the employees’ flexible_spending_account plan concurrent with the change in operation of the fund the taxpayer and the fund entered into an agreement that provided that the fund would reimburse the taxpayer and accept as a liability the debts and expenses of the taxpayer associated with the taxpayer’s payment of medical_expenses otherwise eligible for coverage under the fund to the full extent of its assets when requested by the taxpayer represents that in operation the amounts contributed by the taxpayer at the end of each year to the fund are usually returned to the taxpayer within the first two and one- half months of the following year as reimbursement for benefit payments paid directly by the taxpayer in such following year the taxpayer law sec_419 of the code provides that contributions paid_or_accrued to a welfare_benefit_fund shall not be deductible under chapter but if they would otherwise be deductible shall subject_to the limitation of subsection b be deductible under sec_419 for the taxable_year when paid sec_419 of the code provides that the amount of any deduction under sub sec_419 for any taxable_year shall not exceed the welfare_benefit fund's qualified_cost for the taxable_year sec_419 of the code provides that for purposes of sec_419 except as otherwise provided for in sub sec_419 the term qualified_cost means with respect to any taxable_year the sum of the qualified_direct_cost for the taxable_year and subject_to the limitations of sec_419a of the code any additions to a qualified_asset_account for the taxable_year sec_419 of the code provides that in the case of any welfare_benefit_fund the qualified_cost for any taxable_year shall be reduced by such fund's after-tax_income for such taxable_year sec_419 of the code provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses which would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if such benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 of the code provides that no item may be taken into account more than once in determining the qualified_cost of any welfare_benefit_fund sec_419 of the code provides that for purposes of sec_419 the term welfare_benefit_fund means any fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 of the code provides that for purposes of sec_419 the term welfare_benefit means any benefit other than a benefit with respect to which sec_83 applies sec_404 applies without regard to sec_404 or sec_404a applies sec_419 of the code provides that for purposes of sec_419 the term fund means any organization described in paragraph or of sec_501 any trust corporation or other organization not exempt from tax_imposed_by_chapter_1 and to the extent provided in regulations any account held for an employer by any person sec_419a of the code provides that for purposes of subpart d and sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in an amount exceeding the account limit sec_419a provides that except as otherwise provided in sub sec_419a the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund the claims incurred but unpaid as of the close of such taxable_year for benefits referred to in sub sec_419a and administrative costs with respect to such claims sec_419a of the code provides that unless there is an actuarial certification of the account limit determined under sub sec_419a for any taxable_year the account limit for such taxable_year shall not exceed the sum of the safe_harbor limits for such taxable_year sec_419a of the code provides that in the case of medical benefits the safe_harbor limit for any taxable_year i sec_35 percent of the qualified direct costs other than insurance premiums for the immediately preceding taxable with respect to medical benefits sec_501 of the code provides that voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual are organizations referred to in sub sec_501 a 2u0514022 q a -6 a of sec_1_419-1t of the regulations provides in part the following example of a qualified_direct_cost lf a calendar_year welfare_benefit_fund pays an insurance_company in date the full premium for coverage of its current employees under a term health insurance_policy for the twelve month period ending date the insurance_company will be treated as provided by the fund over such twelve month period accordingly only the portion of the premium for coverage during will be treated as a qualified_direct_cost of the fund for the remaining portion of the premium will be treated as a qualified_direct_cost of the fund for q a-6 a of sec_1_419-1t of the regulations further provides that the qualified_direct_cost for a taxable_year includes the administrative expenses_incurred by the welfare_benefit_fund in delivering the benefits for the year q a-6 c of sec_1_419-1t of the regulations provides that the qualified_direct_cost of a welfare_benefit_fund does not include expenditures by the fund that would not have been deductible if they had been made directly by the employer for example a fund's purchase of land in a year for an employee recreational facility will not be treated as a qualified_direct_cost because if made directly by the employer the purchase would not have been deductible under sec_263 analysis - issue the fund has been determined to be an organization described in paragraph of sec_501 of the code the fund is part of a plan of the taxpayer through which the taxpayer provides welfare benefits to its employees or their beneficiaries therefore the requirements of sec_419 are satisfied and the fund is a welfare_benefit_fund within the meaning of sec_419 analysis - issue sec_419 of the code provides in part that the term qualified_direct_cost means the amount that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if such benefits were provided by the employer italics added in the instant case the issue is whether the italicized fragment of the preceding sentence refers merely to benefits provided by the welfare_benefit_fund including benefits that are provided by the employer as an agent for the fund or could be taken to mean benefits provided by either the fund or the employer in this regard if it were to be inferred that the italicized fragment above could be taken to also include benefits provided by the employer it would then be necessary to avoid taking items into account more than once to infer additional language in sec_419 providing that if such benefits provided during the taxable_year were provided by the employer such benefits would only fit within the meaning of qualified direct costs if the employer did not take a deduction for such benefits clearly the more straightforward interpretation of sec_419 is that the fragment benefits provided during the taxable_year refers only to benefits provided by a welfare_benefit_fund and thus qualified direct costs are limited to costs paid directly by a welfare_benefit_fund including benefits that are provided by the employer as an agent for the fund moreover the examples incorporated in q a-6 a and c of sec_1_419-1t of the regulations each exemplify the meaning of qualified_direct_cost by way of expenditures it is only with reference to administrative expenses in paid_by a welfare_benefit_fund paragraph a that qualified direct costs are described in terms of expenses_incurred as opposed to paid however even in that instance the reference is with regard to delivering the benefits during the year italics added therefore q a-6 of sec_1_419-1t also supports the conclusion that qualified direct costs are limited to costs paid directly by a welfare_benefit_fund including benefits that are provided by the employer as an agent for the fund thus in the instant case qualified direct costs would generally not include payments of benefits made directly by the employer during the final nine and one-half months of the year ie payments for which the employer is not reimbursed by the fund under the double-counting prohibition of sec_419 qualified direct costs might also not include reimbursement payments made by the fund to the employer in the first two ard one-half months of the year if those payments are viewed as depleting the qualified_asset_account additions which were deducted in the prior year the safe_harbor limit of sec_419a would therefore be zero percent of zero is zero even if those reimbursement payments do give rise to qualified direct costs percent of those payments would still be less than the account limit that is needed to support a deduction of the year-end contributions analysis - issue sec_419a of the code provides that except as otherwise provided in that subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid and administrative costs with respect to such claims sec_419a provides that without actuarial certification the account limit of a qualified_asset_account may not exceed the safe_harbor limit for the taxable_year sec_419a provides that in the case of medical benefits the safe_harbor limit i sec_35 percent of the qualified direct costs other than insurance premiums for the immediately preceding_taxable_year with respect to medical benefits in the situation where there is actuarial certification however sec_419a provides that the limit is the amount reasonably and actuarially necessary to fund claims incurred but unpaid thus the limit is merely based on an estimate of the liability of the welfare_benefit_fund at the end of the taxable_year generally an actuary would estimate this liability by studying historical patterns of claims paid in years subsequent to the years in which such claims were incurred the fact that a sponsoring employer may have in the past voluntarily paid claims for which a welfare_benefit_fund had liability does not alter this conclusion for example consider two funds fund a and fund b in which the respective fund actuaries correctly estimated for each incurred but unreported claims of dollar_figure as of the end of due it turned out to unreported claims of dollar_figure on date and date for each fund the sponsoring employer employer a and employer b contributed an amount such that the balance of the fund was dollar_figure as of the close of business on date in each fund the sponsoring employer made no other contributions subsequent to date before date in fund a the first reported claims in were the unreported dollar_figure claims of date and date in fund b a claim of dollar_figure was incurred on date and reported on date before either of the unreported claims of dollar_figure of date and date were reported in fund a after the incurred claims of date and date were paid the balance of the fund was zero all subsequent claims in ie for incidents incurred in were paid directly by employer a in fund b after the incurred claim of date was paid the balance of the fund was zero all subsequent claims paid in including the claims incurred on date and date were directly paid_by employer b in this example the respective actuaries for funds a and b each correctly estimated the incurred but unreported claims as of the end of for the respective funds the fact that in fund b the incurred but unreported claims at the end of were subsequently paid_by employer b directly and not by fund b is immaterial conclusions the fund is a welfare_benefit_fund under the provisions of sec_419 of the code qualified direct costs under the provisions of sec_419 of the code only includes claims that are either a funded through and paid directly to health care providers and employees by a welfare_benefit_fund set up by an employer or b paid directly to health care providers and employees by the employer from a corporate account and reimbursed by the welfare_benefit_fund pursuant to a reimbursement agreement entered into between the welfare_benefit_fund and the employer an actuarial certification of a welfare_benefit account limit under sec_419a may be based on the total expenditures of the welfare_benefit_fund plus any additional expenditures by a sponsoring employer that would qualify as qualified direct costs if paid_by the welfare_benefit_fund but in either case only to the extent such expenditures are for claims paid in years subsequent to the years in which such claims were incurred
